Case 18-21424-GLT         Doc 54     Filed 04/18/19 Entered 04/18/19 11:35:16               Desc Final
                                       Decree Page 1 of 1
  Form 129
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                             Bankruptcy Case No.: 18−21424−GLT
  Amanda Jean Thomas
  aka Mandy Jean Thomas                                      Chapter: 7
    Debtor(s)




                                          FINAL DECREE

                   The estate of the above named debtor has been fully administered.



  IT IS ORDERED THAT:

         Robert H. Slone, Trustee is discharged as trustee of the estate of the above named Debtor(s)
  and the bond is cancelled; the Chapter 7 case of the above named Debtor(s) is closed.




  Dated: April 18, 2019                                         Gregory L. Taddonio
                                                                United States Bankruptcy Judge
